242 F.2d 750
Princess Estelle-Lusandre LINGHAM, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 12163.
United States Court of Appeals Third Circuit.
Argued April 4, 1957.
Decided April 10, 1957.

Appellant pro se.
Charles B. E. Freeman, Atty., Dept. of Justice, Washington, D. C. (Charles K. Rice, Asst. Atty. Gen., Lee A. Jackson, Attys., Dept. of Justice, Washington, D. C., on the brief), for respondent.
Before MARIS, KALODNER and STALEY, Circuit Judges.
PER CURIAM.


1
The taxpayer asks us to review an order of the Tax Court dismissing her petition for redetermination of her income tax liability for 1954. The Tax Court dismissed her petition for lack of jurisdiction because it was not filed in time. The petition for redetermination was mailed on the 91st day and received by the Tax Court on the 92d day after the date on which the notice of deficiency in question was mailed to the taxpayer. Section 6213 of the Internal Revenue Code of 1954, 26 U.S.C.A. § 6213, however, requires such a petition by a taxpayer residing in a state of the Union or the District of Columbia to be filed with the Tax Court within 90 days after the notice of deficiency was mailed in order to confer jurisdiction upon the court. The Tax Court, therefore, rightly held that the taxpayer's untimely petition did not give it jurisdiction to redetermine her 1954 income tax liability.


2
The order of the Tax Court will be affirmed.